Title: To George Washington from Major General William Heath, 27 January 1780
From: Heath, William
To: Washington, George


          
            Dear General
            Highlands [N.Y.] January 27th 1780.
          
          The last night between eleven and twelve oClock a fire broke out at west point in the Building occupied by Colonel Marshall, and Mr Whiting the D. Q. Mr of the Garrison. The Fire began in the inside, and (as is Supposed), in the wooden mantle piece of the Chimney, had got to such a head that the first discovery was the whole bursting out in flames. Several Persons who were asleep in the House, had Scarcely time to Save themselves by escaping in their Shirts.
          
          The public, as well as individuals, have Suffered considerable loss—The former in a number of Tents the Q. Master’s Books and papers, and indeed, the whole of the Stores of that department deposited in that place, return of which, as Soon as can be ascertained, will be transmitted to the quarter master General.
          Colo. Marshall has lost part of his Baggage, Mr Whiting a considerable part of his, Capt. Sewall the muster master, & Mr Francis, their Baggage Commissions, Swords and all their cloathes except what they had on. These Gentlemen are in great distress. I apprehend they intend to address your Excellency for relief. It was with extreme difficulty that the adjacent building was Saved, that Side of which next the fire is scorched to Coal. Had this building taken fire the Magazine would have been in great danger, if not lost, as the Garrison would have quitted the Fort from apprehension of instant destruction. I Submit it to your Excellency whether it is not Surprizing that the importan⟨t⟩ works of Fort Clinton and fort Putnam are both destitute of proper magazines for the ammunition when So great a quantity is deposited in them. The Powder in the former is lodged in one of the Bomb proofs. This bomb proof on the outside next the area of the Fort is faced with fascines, and the wooden building abov⟨e⟩ mentioned within a small distance of it. Should this take fire when the wind is fresh at North or N. West it would be almost a miracle if the magazine escaped.
          This building I have determined to have removed immediately, and afterwards the Powder will not be So Secured in the Bomb proofs as I could wish.
          Your Excellency will find enclosed a petition of Lt Peabody of the 7th Massachusetts Regiment for leave to resign his commission, and the Certificates required by your Excellencys orders.
          A Captain Flowers and Lieutenant Snow Sent on command to Springfield the last Fall to receive and forward on the Levies, are applying for the reimbursement of their expences while on that command—They inform me that the other officers who were Sent on that command have had their Accounts Settled by orders from your Excellency.
          As I do not know what allowance has been made to others, I request directions with respect to these.
          Colonel Mead at Horseneck has written me that the Enemy, chagrined at his late enterprize, at Morrissania, are meditating

one on him. He wishes as a Support, to have a detachment of Continental Troops Stationed near the purchase, which will form a chain with our Lines; but as the north river is now frozen down to New York, and troops may more expeditiously pass up on the Ice than by the roads, I have cautioned the Troops on the Lines to keep a Sharp look out on that Side for the Security of the post at Kings-ferry; and our present numbers and circumstances will not admit of a further detachment.
          I do not know what instructions or orders your Excellency may have given to General Poor at Danbury; but, if you Should think proper to order a detachment of about one hundred men from that Brigade to take post near the purchase, it would compleat our chain from the North River to the Sound, and, I think, not only circumscribe the Enemy to narrow limits, but effectually break up the infamous practice of trade and traffick with them, which has in a most disgracefull manner for a long time been prevailing.
          Provisions or goods are almost daily taken going in to, or coming out from the Enemy.
          Having had the pleasure this day to hear by Some officers from the main army that a good Supply of Flour &c. is on hand, and that the ration is encreased to one pound p. day, besides an allowance of Indian meal, and the Troops here being yet kept to the reduced ration, and often not able to obtain even that; I again request Some relief i[f] it can be granted. If there were any magazines within our reach I would not request this, but every one of them in this quarter were exhausted before the army went to Winter quarters, and Since that time the Season has been Such as to prevent the Mills grinding a Sufficiency to relieve even our daily wants. I have the honor to be With the greatest respect Your Excellency’s most obedient Servant,
          
            W. Heath
          
        